UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6390



CHARLIE WARD, SR.,

                                           Petitioner - Appellant,

          versus


STEPHEN DEWALT,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-00-856)


Submitted:   June 21, 2001                 Decided:   June 29, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charlie Ward, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charlie Ward, Sr., appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   We note that, even if the district court had jurisdiction

to review Ward’s Apprendi v. New Jersey, 530 U.S. 466 (2000),

claim, the sentence would not be in error because his 188-month

sentence did not exceed the applicable statutory maximum.    See 21

U.S.C.A. § 841(b)(1)(C) (West 1999); United States v. Kinter, 235

F.3d 192, 199 (4th Cir. 2000).       Accordingly, we affirm on the

reasoning of the district court.     Ward v. Dewalt, No. CA-00-856

(E.D.N.C. filed Jan. 22, 2001; entered Jan. 23, 2001). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




                                 2